J-A24017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

M.S.P.                                IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellant

                       v.

W.P., III

                            Appellee                No. 3336 EDA 2015


                   Appeal from the Decree October 23, 2015
             In the Court of Common Pleas of Montgomery County
                      Civil Division at No(s): 2007-19144


BEFORE: BOWES, J., OTT, J., and SOLANO, J.

MEMORANDUM BY OTT, J.:                         FILED NOVEMBER 23, 2016

       M.S.P. (“Wife”) appeals from the decree in divorce entered

on October 23, 2015,1 in the Montgomery County Court of Common Pleas

related to the dissolution of her marriage to W.P., III (“Husband”).

The trial court entered the decree after dismissing Wife’s “exceptions” to the


____________________________________________


1
  We note Wife filed her pro se notice of appeal from the order entered
October 19, 2015, dismissing her exceptions in equitable distribution, and
making final a master’s report and recommendation entered February 11,
2015. See Notice of Appeal, 11/2/2015; Order, 10/19/2015. However, this
Court has made clear “a pre-divorce decree distributing marital property is
interlocutory … [and] cannot be reviewed until it has been rendered final by
the entry of a decree in divorce.” Wilson v. Wilson, 828 A.2d 376, 378
(Pa. Super. 2003) (citation omitted). Here, the trial court entered a final
decree in divorce on October 23, 2015. Therefore, we will consider this
appeal as properly filed after the entry of the divorce decree. See Pa.R.A.P.
905(a)(5). We direct the Prothonotary of this Court to correct the caption
accordingly.
J-A24017-16



report and recommendation of a master determining the parties’ claims of

equitable distribution. On appeal, Wife contends the trial court erred in (1)

dismissing her “exceptions,” rather than continuing the trial de novo, when

she failed to appear, and (2) permitting her attorney to withdraw.

Moreover, Husband has filed a motion seeking quashal of this appeal and an

award of sanctions. For the reasons that follow, we deny Husband’s motion

to quash the appeal, and affirm the divorce decree.

      The relevant facts and procedural history are summarized by the trial

court as follows:

            On August 7, 2007, [Wife] filed a Complaint in Divorce
      against [Husband]. Count II of the Divorce Complaint requested
      equitable distribution of the parties’ marital property.    On
      November 3, 2014, an equitable distribution hearing was held
      before the Honorable Arthur R. Tilson, S.J. sitting as Special
      Master. On January 22, 2015, Judge Tilson issued a Master’s
      Report and Recommendation upon Equitable Distribution,
      Alimony, Counsel Fees and Costs.1 On February 11, 2015,
      [Wife] filed Exceptions to Recommendation of Conference
      Officer/Master. On June 18, 2015, the court scheduled [Wife’s]
      exceptions for a two day trial to be held on October 19 and 20,
      2015. The June 18, 2015 scheduling notice was sent to both
      parties at their addresses of record, as well as to [Wife’s]
      counsel, Thomas F. Grady, Esquire, and [Husband’s] counsel,
      Mary T. Vidas, Esquire.
      __________
         1
          On February 26, 2015 Judge Tilson issued an Amended
        Master’s Report and Recommendation upon Equitable
        Distribution, Alimony, Counsel Fees and Costs.   [Our
        review reveals no changes in amended report.]
      __________

            On October 19, 2015, Thomas Musi, Esquire appeared on
      behalf of [Wife], but [Wife] failed to appear.2 [Husband] and
      Ms. Vidas were present and ready to proceed with the hearing.


                                    -2-
J-A24017-16


     Mr. Musi stated to the court: “I was contacted in July in this
     matter … I’ve attempted to work with the client, and there has
     been a lack of communication.” N.T. October 19, 2015 at 3-4.
     Mr. Musi stated to the court that he had filed by letter with the
     court “a continuance of this hearing based upon my client’s
     direction.” The continuance request had been objected to by
     [Husband’s] counsel, and denied by the court before the October
     19, 2015 hearing. N.T. at 4. Mr. Musi stated that he and [Wife]
     “… were certainly not working together preparing for this trial
     ...”, and that he had “very limited ability to review
     documentation” prior to trial because [Wife] “…was not
     authorizing me to do such.” N.T. at 5. Mr. Musi stated that on
     September 29, 2015 he filed “a request to allow me to withdraw
     my appearance.” N.T. at 5. Mr. Musi stated[:] “So based upon
     all those facts, I’m simply not prepared to proceed, and would
     renew my request to allow me to withdraw from this matter.”
     N.T. at 5.      When addressing [Wife’s] absence from the
     courtroom, Mr. Musi stated: “I looked out in the hallway, I’ve
     asked opposing counsel as well as the witnesses as to whether
     they’ve seen her. Everyone has indicated that they have not
     seen her or heard from her.” N.T. at 7. In response to Mr. Musi,
     the court stated: “And I have not heard – and I just stopped at
     my chambers before I came up here, and my secretary didn’t
     say that [Wife] had called, or was any way saying she was late
     or something to that effect.” N.T. at 8. Ms. Vidas stated that
     she did not object to Mr. Musi’s request to withdraw his
     appearance.     N.T. at 6.   The court permitted Mr. Musi to
     withdraw his appearance.
     __________
       2
         On September 23, 2015 Mr. Grady filed a withdrawal of
       his appearance for [Wife], and … Mr. Musi filed his entry of
       appearance for [Wife].
     __________

            Ms. Vidas made an oral motion to dismiss [Wife’s]
     equitable distribution exceptions, and requested that the court
     enter “as the order of the court Judge Tilson’s recommendation
     that was dated January 23, 2015 arising from the hearing and/or
     trial that was held on November [3], 2014.” N.T. at 6. The
     court granted [Husband’s] counsel’s request and [Wife’s]
     exceptions in equitable distribution were dismissed. Referring to
     [Wife’s] absence from the courtroom, the court stated: “… my
     chambers hasn’t heard from her, you haven’t heard from her,
     she’s not here, they are her exceptions.” N.T. at 8.

                                   -3-
J-A24017-16


             On October 19, 2015 the court issued an order granting
       [Husband’s] oral motion to dismiss [Wife’s] February 11, 2015
       Exceptions in Equitable Distribution, and make Judge Tilson’s
       equitable distribution report and recommendation a final order.
       On October 23, 2015, [Wife] filed a Motion for Reconsideration of
       [the trial court’s] Order of 10/19/15 Dismissing [Wife’s]
       Exceptions of 2/11/15 Equitable Distribution. In her motion,
       [Wife] stated that she failed to appear at the October 19, 2015
       hearing due to “medical issues requiring hospitalization of 4
       nights including 10/19/15.” [Wife] states in the motion that due
       to the difficulty in communicating and preparing for trial with her
       counsel, and due to the fact that the court denied Mr. Musi’s
       request for a continuance of the October 19, 2015 hearing,
       [Wife] was “under a lot of stress”. [Wife] states she was,
       therefore, “required” to seek medical attention, and she
       contacted two physicians.      [Wife] states that one of these
       physicians recommended [Wife] “seek hospitalization”, and
       [Wife] drove herself to a hospital and was admitted. [She]
       states she was in the hospital “for 4 nights, including the trial
       date of October 19, 2015.” [Wife] does not state anywhere in
       her motion what her medical diagnosis was, or what ailment or
       injury she was suffering from which required hospitalization.
       [Wife] states generally in her motion that she was hospitalized
       for “medical reasons” from October 17, 2015 to October 20,
       2015 and that “documents showing [Wife] was hospitalized for
       medical reasons” are attached to the motion. However, no
       attachment was made. Furthermore, despite having notice of
       the trial date of October 19, 2015, [Wife] did not contact the
       court, or her attorney, to inform anyone about her
       hospitalization. Instead, [Wife] states in her Motion that “no
       effort was made to call [Wife’s] cell phone number…by her
       counsel or the court to inquire of her whereabouts.”

             On October 29, 2015, the court denied [Wife’s] October
       23, 2015 Motion for Reconsideration.

Trial Court Opinion, 1/5/2016, at 1-4 (some record citations omitted). This

timely appeal followed.2
____________________________________________


2
  On November 6, 2015, the trial court ordered Wife to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
(Footnote Continued Next Page)


                                           -4-
J-A24017-16



      Before we may review Wife’s substantive claims on appeal, we must

first consider Husband’s motion to quash. On March 3, 2016, Husband filed,

in this Court, a motion seeking to (1) quash Wife’s appeal for her failure to

comply with the Pennsylvania Rules of Appellate Procedure; and (2) strike

from the reproduced record medical documents that were not included in the

certified record before the trial court. See Motion to Quash Appeal and for

Sanctions, 3/3/2016, at ¶¶ 3-5, 13, 15-20.            He also requested the

imposition of monetary sanctions, pursuant to Pa.R.A.P. 2744, due to Wife’s

“dilatory, vexatious, and bad faith conduct.”     Id. at ¶ 22.   Thereafter, on

March 17, 2016, Wife filed a response, as well as an application for a partial

seal of the record, specifically those documents related to her medical

records.3 On April 4, 2016, this Court entered a per curiam order, striking

                       _______________________
(Footnote Continued)

Wife complied with the court’s directive, and filed a concise statement on
November 23, 2015. We note that when Wife filed her notice of appeal, she
was proceeding pro se, however, she subsequently retained counsel, who
filed a timely reply brief.
3
   Implicit in her request to partially seal the record was a request to
supplement the record with the aforementioned medical documents that
were not attached to her motion for reconsideration. That same day, Wife
filed in the trial court a document titled, “Emergency Motion for
Reconsideration of the Motion for Reconsideration dated October 23, 2015
and Application to Correct and Modify the Record pursuant to Pa.R.A.P.
1926.” Wife’s Reply Brief at 5 n.7. While this emergency motion is not
included in the certified record, Wife explains in her Reply Brief:

      That Emergency Motion set forth the fact that certain medical
      records (three pages) confirming the hospitalization expressly
      intended to be attached to the Reconsideration Motion were in
(Footnote Continued Next Page)


                                            -5-
J-A24017-16



Wife’s medical records from the reproduced record, deferring both Husband’s

motion to quash and his request for sanctions to the merits panel, and

denying Wife’s requests to supplement and partially seal the record.         See

Order, 4/4/2016.        Accordingly, Husband’s motion to quash is ripe for our

review.

      Husband seeks to quash the appeal based upon the deficiencies in

Wife’s pro se brief and reproduced record. Namely, he asserts (1) the brief

is “completely devoid of legal support[;]” and (2) the reproduced record

improperly contains documents which were “absent from the record on

appeal.” Motion to Quash Appeal and for Sanction, 3/3/2016, at ¶¶ 3, 13.

He concludes these actions constitute “dilatory, vexatious, and bad faith

conduct” necessitating monetary sanctions. Id. at ¶ 22. We disagree.

      It is well settled “this Court may quash or dismiss an appeal if the

appellant fails to conform substantially to the briefing requirements set forth

in the Pennsylvania Rules of Appellate Procedure.” Karn v. Quick & Reilly

Inc., 912 A.2d 329, 335 (Pa. Super. 2006). Moreover,

      [a]lthough this Court is willing to liberally construe materials
      filed by a pro se litigant, pro se status confers no special benefit
      upon the appellant. To the contrary, any person choosing to
      represent himself in a legal proceeding must, to a reasonable
                       _______________________
(Footnote Continued)

      fact submitted to court personnel, but apparently not considered
      when reconsideration was denied on October 29, 2015.

Id. The trial court subsequently denied the motion on March 25, 2016.
See id.



                                            -6-
J-A24017-16


        extent, assume that his lack of expertise and legal training will
        be his undoing.

Wilkins v. Marsico, 903 A.2d 1281, 1284–1285 (Pa. Super. 2006)

(quotation omitted).

        Our review of Wife’s pro se brief reveals no substantial defects that

hamper our assessment of her claims on appeal.                Contrary to Husband’s

assertion that Wife’s brief is “completely devoid of legal support,” 4 she does

refer to the controlling statute in the argument section of her brief.

Accordingly, we decline to quash Wife’s appeal.5

        Although Wife purports to raise seven issues on appeal, her argument

is focused on two claims:            (1) the trial court erred in dismissing her

“exceptions” to the master’s report and recommendation when she had a

satisfactory excuse for her failure to appear at the de novo hearing; and (2)

the trial court erred in permitting her attorney to withdraw in her absence.

        First,   Wife   contends    the    trial   court   erred   in   dismissing   her

“exceptions,” rather than granting a continuance, when she had a

satisfactory excuse for her failure to appear at the de novo trial, namely,

____________________________________________


4
    Motion to Quash Appeal and for Sanction, 3/3/2016, at ¶ 3.
5
  We also decline to award Husband monetary sanctions because he has not
demonstrated Wife’s conduct in filing this appeal was “dilatory, obdurate or
vexatious.” Pa.R.A.P. 2744. Although we agree Wife improperly attempted
to include medical documentation in the reproduced record that was not
before the trial court, those documents have been struck from the
reproduced record, and we will not consider them on appeal. See Order,
4/4/2016.



                                           -7-
J-A24017-16



“she was hospitalized for severe depression and anxiety and as a precaution

for suicide, due to past history.”         Wife’s Brief at 17.     Wife’s “argument”

largely consists of a recitation of the events preceding the October 19, 2015,

trial de novo. See id. at 18-22. Specifically, she asserts that while she was

aware of the trial date in June 2015, she retained Thomas Musi, Esquire, and

Luke Clark, IV, Esquire,6 as new counsel in mid-July 2015, and “they

dropped the ball[.]” Id. at 18. Wife claims Musi and Clark failed to prepare

for trial, or even obtain the files from her prior attorney. See id. at 19. She

maintains they then filed a petition to withdraw as counsel on September 29,

2015, less than one month before trial. Although Wife attempted to obtain a

continuance of the scheduled trial, the court denied her request. See id. at

20.     Wife contends the stress of the impending trial, for which she was

unprepared, as well as a pre-existing medical condition, led her to seek

“emergency medical attention” on October 16, 2015. Id. at 21. She states

she was hospitalized under psychiatric care on October 17, 2015, and not

released    until   October     20,    2015,     after   the   scheduled   trial   date.

Furthermore, Wife asserts no one attempted to contact her on October 19,

2015, to determine her whereabouts, and she was not informed by either

counsel or the trial court that the de novo trial would proceed in her

absence. See id. at 22.

____________________________________________


6
    Only Mr. Musi appeared for Wife at the October 19, 2015, hearing.




                                           -8-
J-A24017-16



       Our disposition of Wife’s claims involves an interpretation of the

Pennsylvania Rules of Civil Procedure.7          Rule 1920.51 permits a trial court

“upon its own motion or the motion of either party” to appoint a master to

determine certain matters in divorce actions, including equitable distribution

of property. Pa.R.C.P. 1920.51(a)(1). After the appointed master holds a

hearing, and issues a report and recommendation, a party seeking to

challenge the master’s report must either file exceptions pursuant to

Pa.R.C.P. 1920.55-2, or request a de novo hearing pursuant to Pa.R.C.P.

1920.55-3. When exceptions are filed under Rule 1902.55-2, the trial court

hears argument on the exceptions before entering a final decree. Pa.R.C.P.

1920.55-2(c). If no exceptions are filed by either party, the Rule states “the

court shall review the report and, if approved, shall enter a final decree.”

Pa.R.C.P. 1920.55-2(d).

       Conversely, when a case proceeds under Rule 1920.55-3, no record is

made of the master’s hearing. Pa.R.C.P. 1920.55-3(a). A party who seeks

to challenge the master’s report and recommendation “may file a written

demand for a de novo hearing.”             Pa.R.C.P. 1920.55-3(c).   When such a

demand is filed, “the court shall hold a hearing de novo and enter a final

decree.”    Id.   Like the previous rule, if neither party demands a de novo
____________________________________________


7
  “Statutory interpretation is a question of law, therefore our standard of
review is de novo, and our scope of review is plenary.” Tosi v. Kizis, 85
A.3d 585, 588 (Pa. Super. 2014), appeal denied, 97 A.3d 745 (Pa. 2014).




                                           -9-
J-A24017-16



hearing, “the court shall review the report and recommendation and, if

approved, shall enter a final decree.” Pa.R.C.P. 1920.55-3(d).

       Rule 1920.55-1 provides that “[m]atters referred to a master for

hearing shall proceed as prescribed by Rule 1920.55-2 unless the court by

local rule adopts the alternative procedure of Rule 1920.55-3.”   Pa.R.C.P.

1920.55-1(a).       In the present case, the Montgomery County Court of

Common Pleas has adopted the procedures set forth in Rule 1920.55-3.

See id.    Therefore, Wife properly requested a de novo hearing to address

her dispute with the master’s report and recommendation.8

       As Wife emphasizes in her counseled reply brief, the trial court

appears to have been under the misunderstanding that Wife’s complaints

regarding the master’s report were “exceptions” under Rule 1920.55-2. See

Trial Court Opinion, 1/5/2016, at 12 (citing Rule 1920.55-2, and stating it

“dismissed [Wife’s] exceptions since she was not present to litigate them.”)

(emphasis supplied).         To that end, she argues the court abused its

discretion. See Wife’s Reply Brief at 10. Indeed, Wife asserts: “There is a

significant difference between the substantive and procedural due process

protections afforded a litigant under the applicable Pa.R.C.P. No. 1920.55-3

from that afforded under the inapplicable 1920.55-2.” Id. In particular, she
____________________________________________


8
   We note the document Wife filed was titled, “Exceptions to
Recommendation of Conference Officer/Master.” See Exceptions, 2/11/2015
(emphasis supplied). However, the document did not list exceptions to the
master’s findings, but rather, simply requested a de novo hearing. See id.



                                          - 10 -
J-A24017-16



points out Rule 1920.55-3 explicitly states the master’s hearing is not

recorded, as compared to Rule 1920.55-2, which provides for the filing of

the transcript. See id. Wife further argues that where, as here, a timely

demand for a hearing de novo was filed, “the initial unrecorded hearing and

the Master’s Report and Recommendation each becomes a ‘nullity’ that was

incapable of being adopted as a final order of the trial court.”     Id. at 12,

citing Pavie v. Pavie, 606 A.2d 1207, 1210 (Pa. Super. 1992). Therefore,

she contends that because the trial court misapplied the law, “its order[]

should be reversed.” Id. at 10.

      Wife’s interpretation of the applicable procedural rules ignores the

crucial fact that despite the court’s reference Rule 1920.55-2, it did schedule

on October 19 and 20, 2015, a “two (2) day Protracted Hearing,” i.e., a

hearing de novo, for which Wife failed to appear without notice to counsel

or the trial court.   Order, June 18, 1015.        Pennsylvania Rule of Civil

Procedure 218 provides, in relevant part:

      (a) Where a case is called for trial, if without satisfactory excuse
      a plaintiff is not ready, the court may enter a nonsuit on motion
      of the defendant or a non pros on the court’s own motion.

                                    ****

      (c) A party who fails to appear for trial shall be deemed to be not
      ready without satisfactory excuse.

Pa.R.C.P. 218.

      Here, Wife acknowledges she received notice of the scheduled October

19, 2015, hearing four months earlier, that is, in June of 2015. See Wife’s



                                     - 11 -
J-A24017-16



Brief at 18. Moreover, she admits she sought a continuance of the hearing

in early October 2015 – “as a result of the attorney issues and their dropping

the ball” – but was advised on October 13, 2015, before the hearing (and

before her claimed hospitalization), that her request had been denied.9 Id.

at 20.   Thereafter, Wife failed to appear for the hearing de novo, without

alerting counsel or the trial court, and counsel, although present, was

unprepared to proceed, purportedly due to Wife’s lack of cooperation. Under

these circumstances, the court deemed Wife “not ready without satisfactory

excuse” pursuant to Rule 218(c), and dismissed her “exceptions,” i.e., her

request for a de novo trial. Pa.R.C.P. 218(c).

       The trial court explained the basis for its ruling as follows:

              Not only did [Wife] fail to present the court with a
       satisfactory excuse, she failed to present the court with any
       excuse prior to the commencement of the October 19, 2015
       hearing for her absence. In paragraph 9 of her October 23,
       2015 Motion for Reconsideration, [Wife] states that due to
       “being under a lot of stress” she contacted two physicians. The
       first was contacted on October 13, 2015, six days before the
       scheduled hearing was to begin. The second was contacted on
       October 15, 2015, four days before the scheduled hearing.
       Despite contacting her physicians several days before the
       hearing, [Wife] made no attempt to contact the court, or her
       attorney, about her alleged medical condition. In her motion for
       reconsideration, [Wife] states she admitted herself into the
       hospital on October 16, 2015, three days before the scheduled
____________________________________________


9
  Wife’s attorney also purportedly requested a continuance in a letter sent to
the court on September 23, 2015, which the court also denied. See Trial
Court Opinion, 1/5/2016, at 6. Neither continuance request is included in
the certified record or listed on the docket.




                                          - 12 -
J-A24017-16


     hearing, and also states she was “hospitalized…for 4 nights” on
     October 17, 2015. Despite knowing on October 17, 2015 that
     she would be hospitalized for four days, [Wife] still failed to
     contact the court, or her attorney, to inform them of her
     situation. In fact, [Wife’s] alleged medical issues were not
     raised with the court until [Wife] filed her October 23, 2015
     Motion for Reconsideration, and even then, [Wife] refers to her
     medical condition in vague terms and without any specificity as
     to the nature of her illness. She also did not attach any medical
     documentation or physician’s letter to her motion, despite
     stating in her motion that she had done so. Nor did she present
     any medical documentation or physician’s letter to the court
     independently of her motion for reconsideration. Furthermore,
     based on [Wife’s] statements made in her motion for
     reconsideration, the court concluded that [Wife’s] hospitalization
     was not based on a true medical emergency, but rather appears
     to be based on [her] own initiative in contacting her physicians
     due to “being under a lot of stress”. Nothing stated by [Wife] in
     her motion indicates that [her] alleged medical condition was life
     threatening, or that she was specifically forbidden from
     attending the hearing due to a medical diagnosis or doctor’s
     instructions. The court does not find that [Wife’s] opinion that
     she was “under a lot of stress” satisfactorily excuses her from
     not appearing at trial.

Trial Court Opinion, 1/5/2016, at 6-7.

     In determining whether a trial court properly proceeded under Rule

218, “our inquiry must focus on whether the trial court’s decision was a

proper exercise of discretion based on all facts of the case.”    Faison v.

Turner, 858 A.2d 1244, 1246 (Pa. Super. 2004). Here, based on the facts

before the trial court at the time it dismissed Wife’s request for a de novo

hearing and entered the master’s report and recommendation as a final

order, we find no abuse of discretion. When Wife failed to appear for trial,

the court properly deemed her “not ready without satisfactory excuse”

pursuant to Rule 218(c). Pa.R.C.P. 218(c). Both counsel and the trial court


                                   - 13 -
J-A24017-16



stated they had not heard from Wife regarding her absence.          See N.T.,

10/19/2015, at 5, 7-8.        Moreover, counsel explained to the court that he

was not prepared to proceed as a result of Wife’s lack of communication with

him and his “very limited ability to review documentation” due to her failure

to “authoriz[e]” him to do so. Id. at 5. He also noted that after he filed a

petition to withdraw, Wife responded, in a timely answer, by “specifically

request[ing] that the Court grant [his] petition to withdraw.” Id. Counsel

further claimed his efforts to contact Wife after receiving her response were

futile, and stated: “[S]o, therefore, I do not even know what her position is

or where she is or what is going on.” Id. At that point, the trial court was

under no obligation to proceed with the de novo hearing.10 Rather, when it

deemed Wife not ready without satisfactory excuse, it proceeded as if no de

novo request had been filed under Pa.R.C.P. 1920.55-3(d), and, after

review, approved the report and recommendation of the master.11           See

Pa.R.C.P. 1920.55-3(d).
____________________________________________


10
   It is evident from a review of the trial court’s opinion that it found
counsel’s statements regarding Wife’s failure to cooperate and communicate
with him credible. See Trial Court Opinion, 1/5/2016, at 11 (“[C]ounsel
presented the court with sufficient testimony as to his reasons why he found
it necessary to withdraw from the case, which included lack of
communication with [Wife] and lack of sufficient time to prepare for trial due
to [Wife’s] actions.”). See also Busse v. Busse, 921 A.2d 1248, 1255 (Pa.
Super. 2007) (“The fact-finder is in the best position to assess credibility of
witnesses and we do not disturb credibility determinations on appeal.”),
appeal denied, 934 A.2d 1275 (Pa. 2007).
11
     In her Reply Brief, Wife insists the trial court
(Footnote Continued Next Page)


                                          - 14 -
J-A24017-16



      Although Wife filed a timely motion for reconsideration in which she

provided an explanation for her failure to appear, the trial court found that

Wife’s hospitalization, which appeared to be self-imposed, did not constitute

a “satisfactory excuse” for her absence.12          Indeed, in the motion, Wife

asserted she had been “under a lot of stress” and contacted her physicians

as early as October 13, 2015, the same day she learned her request for a

continuance was denied.          Motion for Reconsideration, 10/23/2015, at ¶ 9.

Moreover, she further stated she was admitted to the hospital on October

17, 2015, still two days before her scheduled de novo hearing.          See id.

                       _______________________
(Footnote Continued)


      rubberstamped, sight unseen, the disputed and nullified master’s
      report and recommendation in a multi-million dollar equitable
      distribution dispute – by default and without taking any
      admissible evidence to whatsoever support the “equitable
      distribution” it entered as a “final order” with the issuance of the
      Dismissal Order.

Wife’s Reply Brief at 15-16. However, we have no basis to doubt the trial
court’s statement that it did review the report before entering it as a final
order. See Trial Court Opinion, 1/5/2016, at 12. Furthermore, to the extent
Wife complains the court issued the final order without taking any evidence
or reviewing “any admissible facts of record,” we note the court properly
proceeded under Rule 1920.55-3(d), as if no de novo request had been
made. See Wife’s Reply Brief at 10 (emphasis omitted). When no demand
is made, the Rule mandates only that the court “shall review the report and
recommendation” before entering a final decree. Pa.R.C.P. 1920.55-3(d).
12
   It bears emphasis that Wife failed to attach supporting medical
documentation to her motion. Therefore, while we do not doubt Wife was
hospitalized at the time of the hearing, she failed to verify her purported
inability to make telephone calls, or to have someone make such calls on her
behalf, to inform the court or counsel of her hospitalization.



                                           - 15 -
J-A24017-16



Significantly, Wife did not provide any reason why she could not contact

either counsel or the trial court before or during her hospital stay to inform

them that she would be unavailable for the de novo hearing. See id. We

cannot say under these circumstances, the court abused its discretion.

       We also reject Wife’s claims that the trial court should have either (1)

granted a continuance when she failed to appear, or (2) conducted a de

novo hearing in her absence.          See Wife’s Reply Brief at 14-15.         First, the

court was under no obligation to continue the matter when it had already

denied a continuance request, and Wife failed to appear without any notice

to the court or counsel. The court explained “the case had been in litigation

for over eight years” and the de novo hearing date was originally scheduled

“in order to accommodate [Wife’s] prior counsel, Mr. [Thomas F.] Grady.” 13

Trial Court Opinion, 1/5/2016, at 8, 9.

       Furthermore, the language in Rule 218 does not require the trial court

to proceed with a hearing when the moving party fails to appear or is

otherwise not ready to proceed.            Contrary to Wife’s characterization, the

master’s report and recommendation did not become a “nullity” as soon as

she requested a de novo hearing.               See Wife’s Reply Brief at 12.     Rather,

because Wife was the party who requested the de novo hearing, and then


____________________________________________


13
    Our review of the record reveals Wife has retained no fewer than five
different attorneys during these proceedings.




                                          - 16 -
J-A24017-16



she failed to appear, the court properly proceeded as if Wife had never made

such a demand pursuant to Rule 1920.55-3(d). See Pa.R.C.P. 1920.55-3(d)

(“If no demand for de novo hearing is filed … the court shall review the

report and recommendation and, if approved, shall enter a final decree.”).

The trial court opined:

        Because [Wife’s] exceptions[/request for a de novo hearing]
        were dismissed due to her failure to appear, … the court
        reviewed the report and recommendation, and, after review,
        made the report a final order. [Wife] failed to appear for the
        October 19, 2015 hearing, therefore the court was under no
        obligation to create a record or enter exhibits on her behalf in
        support of her equitable distribution exceptions.

Trial Court Opinion, 15/2016, at 12. Again, we find no reason to disagree.14

        Moreover, to the extent Wife argues in her reply brief that the trial

court erred in relying on Rule 218 to dismiss her request for a de novo

hearing in a divorce matter,15 we note Pa.R.C.P. 1920.1(b) states “if the
____________________________________________


14
   Wife cites Pavie, supra, to support her assertion that the trial court was
required to conduct a de novo hearing in her absence. See Wife’s Reply
Brief at 12. We find such reliance misplaced. First, Pavie was decided in
1992, before the adoption of Rule 1920.55-3. See Pa.R.C.P. 1920.55-3
(Adopted Sept. 11, 1995, effective Jan. 1, 1996). Furthermore, in that case,
after the wife filed exceptions to the master’s report, the trial court actually
conducted a de novo hearing, although “no witnesses were sworn, nor was
any testimony taken.” Pavie, supra, 606 A.2d at 1208. Rather, the court
heard the arguments of counsel and subsequently affirmed the master’s
recommendation. See id. On appeal, a panel of this Court reversed the
trial court’s order and remanded for a proper de novo hearing “at which
evidence is presented, witnesses heard, and the proceedings recorded.” Id.
at 1211. Conversely, in the present case, no de novo hearing was ever held.
15
     See Wife’s Reply Brief at 19.




                                          - 17 -
J-A24017-16



rules governing divorce do not provide a specific procedure then ‘the

procedure in the action shall be in accordance with the rules relating to a

civil action.’”   Kropf v. Kropf, 24 A.3d 405, 409 (Pa. 2011), quoting

Pa.R.C.P. 1920.1(b). Accordingly, we conclude Wife is entitled to no relief

on her first issue.

      Next, Wife argues the trial court erred in permitting counsel to

withdraw when she failed to appear for the de novo hearing.          See Wife’s

Reply Brief at 22. The trial court defended its ruling as follows:

      Because the court found that [Wife’s] absence was unexcused,
      the court proceeded to hear [her] counsel’s motion to withdraw
      his appearance [in her absence. Wife’s] counsel presented the
      court with sufficient testimony as to his reasons why he found it
      necessary to withdraw from the case, which included lack of
      communication with [Wife] and lack of sufficient time to prepare
      for trial due to [Wife’s] actions. Furthermore, in [her] October 2,
      2015 Answer to Mr. Musi’s Motion to Withdraw, [Wife] requested
      that the court permit Mr. Musi to withdraw from the case, and in
      an October 8, 2015 letter to the court, Mr. Musi stated that
      [Wife] “agreed to our withdrawal from the case…” [Wife’s ]
      claim … that the court erred by granting her counsel permission
      to withdraw is, therefore, without merit, and contrary to [her]
      position on this issue prior to the October 19, 2015 hearing. The
      fact that [Wife’s] counsel was permitted to withdraw from the
      case before the court entered “an adverse judgment” against
      [Wife] is of no merit. [Wife] did not oppose the withdrawal, and
      she voluntarily absented herself from the October 19, 2015 trial.

Trial Court Opinion, 1/5/2016, at 10-11.

      Here, Wife contends that, contrary to the trial court’s characterization,

she did not simply agree to counsel’s withdrawal in her answer to the

petition. See Wife’s Reply Brief at 23-24. Rather, she detailed how counsel

failed to retrieve her files from her former attorney or otherwise prepare for


                                     - 18 -
J-A24017-16



trial.   See Answer to Petition to Withdraw as Counsel, 10/2/2015, at ¶ 3.

Furthermore, Wife insists her agreement with counsel’s request was

conditional because she also requested 90 days to hire new counsel and

sought a return of her retainer fee.           See id.   Moreover, Wife emphasizes

that because the court issued a Rule to Show Cause order, scheduling a

hearing on counsel’s petition for November 2, 2015,16 she “had no reason to

understand that she would be unrepresented at the [October 19, 2015, de

novo] hearing, irrespective of her availability to attend such hearing.” Wife’s

Reply Brief at 23.

         While we agree the trial court’s order permitting counsel to withdraw

was premature, Wife is entitled to no relief. Once the trial court issued the

show cause order, and scheduled a hearing for November 2, 2015, it should

have waited until that date to rule upon counsel’s petition to withdraw.

Nevertheless, even if the court had declined to consider counsel’s motion at

the October 19, 2015, de novo hearing, it would not have changed the fact

that neither Wife nor counsel was prepared to proceed with the hearing.

Therefore, the court’s premature ruling on counsel’s petition to withdraw is

irrelevant to its dismissal of Wife’s de novo request pursuant to Rule 218.




____________________________________________


16
     See Rule to Show Cause, 9/29/2015.




                                          - 19 -
J-A24017-16



Moreover, because Wife does not articulate a remedy for the court’s error,

we find she is entitled to no relief.17

       Accordingly, we conclude the trial court did not abuse its discretion by:

(1) dismissing Wife’s request for a hearing de novo, after she failed to

appear without any satisfactory excuse; (2) approving, after review, the

master’s report and recommendation; (3) entering the master’s report as a

final order of the court; and (4) entering a decree in divorce. Therefore, we

affirm the decree on appeal.

       Decree affirmed. Motion to Quash Appeal and for Sanctions denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/23/2016




____________________________________________


17
   Indeed, in her answer to counsel’s petition, Wife requested the trial court
grant counsel’s request to withdraw. See Answer to Petition to Withdraw as
Counsel, 10/2/2015, at ¶ 3. Her dispute with counsel concerning their lack
of preparation and her demand for the return of her retain fee properly lies
with counsel, not this Court.



                                          - 20 -
J-A24017-16




              - 21 -